755 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLES F. LINDSAY, PETITIONER-APPELLANT,v.D.R. McKEEN, RESPONDENT-APPELLEE.
NO. 84-3508
United States Court of Appeals, Sixth Circuit.
1/11/85
ORDER

1
This matter having come before the Court upon receipt of the certified record from the district court and construction of such as an application for certificate of probable cause,


2
It is ORDERED that the application for a certificate of probable cause be and hereby is denied for the reasons set forth in the district court's opinion of June 14, 1984.